Per Curiam. On July 3, 2003, we stayed consideration of iam. Kennan’s petition to file a belated appeal in this case because the attorney asserting responsibility for the case, Mr. Charles Waldman, had not accepted responsibility for the untimely filing of the record. Mr. Waldman, who is neither licensed to practice law in the State ofArkansas nor admitted pro hac vice, made an effort to file the record in this case but the Clerk of the Court properly declined to accept the record.  On this date, Mr. Waldman has been found guilty of contempt of court and has been removed as the attorney of record from this case. Mr. Kennan has filed a motion to file a belated appeal, however, when the record is not tendered in a timely fashion the proper remedy is a motion for a rule on the clerk. We will treat Mr. Kennan’s motion as a motion for a rule on the clerk in this case. Accordingly, good cause is shown to grant Mr. Kennan’s motion for entry of appearance and his motion for a rule on the clerk.